          Case
          Case1:20-cv-03293-AJN Document 33
               1:20-cv-03293-SN Document 32 Filed
                                            Filed 04/27/21
                                                  04/26/21 Page
                                                           Page 11 of
                                                                   of 11




               Abdul Hassan Law Group, PLLC
                         215-28 Hillside Avenue
                     Queens Village, New York, 11427
                                  ~~~~~
Abdul K. Hassan, Esq.                                                       Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                 Fax: 718-740-2000
Employment and Labor Lawyer                                          Web: www.abdulhassan.com

                                       April 26, 2021

Via ECF

Hon. Alison J. Nathan, USDJ
United States District Court, SDNY
40 Foley Square, Courtroom: 906                                        4/27/2021
New York, NY 10007
Tel: XXX-XX-XXXX

                      Re: Lall v. Harvic International Ltd. et al.
                          Case No. 20-CV-03293 (AJN)(SN)
                          Motion for Extension of Time
Dear Judge Nathan:

         Myy firm represents
                    p        plaintiff
                             p         in the above-referenced action,, and I respectfully
                                                                                 p       y write to SO ORDERED.
request
  q t a brief one-week extension of the April 26, 2021 deadline for plaintiff to file her motion
for settlement approval. This
                          T request is being made because defense counsel needs some
additional time to confer with his clients. Two prior requests for an extension of this deadline
were made and granted.

       We thank the Court in advance for its time and consideration.                         4/27/2021

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff

cc:    Defense Counsel via ECF




                                                1
